Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2002

Manganaro v. Reap
Precedential or Non-Precedential:

Docket 1-2217




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Manganaro v. Reap" (2002). 2002 Decisions. Paper 129.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/129


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                            NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                        __________

                       No. 01-2217
                        __________

                   LUCIAN W. MANGANARO,
                                           Appellant

                             v.

ROBERT REAP; WILLIAM KEPPING; MATTHEW J. KULHANEK; ROBERT L.
 DALBERTO; BETTY GREY; WALTER K. HAUSE; KAREN J. KARCHNER;
RICHARD E. KNORR; DAVID WALTON; LUCILLE B. WHITMIRE; BOROUGH
                         OF BERWICK
                         __________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                D.C. Civil No. 00-cv-00299
      District Judge: The Honorable James M. Munley
                        __________

        Submitted Under Third Circuit LAR 34.1(a)
                    February 12, 2002
                        __________

    Before: MANSMANN, McKEE, and BARRY, Circuit Judges

           (Opinion Filed: February 15, 2002 )
                       ____________

                    MEMORANDUM OPINION
                       ____________
BARRY, Circuit Judge
     Appellant Lucian Manganaro challenges the District Court's grant of
summary
judgment to defendants, the Borough of Berwick, Pennsylvania, and various
Borough
officials, in his    1983 action. He alleges that the District Court erred
in its factual
determinations as well as in its legal rulings when it rejected his claims
that defendants
violated his right to procedural due process and his rights under the
Fourth Amendment.
The District Court had jurisdiction under 28 U.S.C.    1331 and 1343.
This Court has
jurisdiction pursuant to 28 U.S.C.   1291. We will affirm.
     The facts of the case are known to the parties, and we will not
recount them here
except as necessary to place into context the legal issues appellant
raises. His first two
issues simply recast his procedural due process claim. He argues that the
notice he
received as to the demolition of his property, and the administrative
procedures afforded
him to challenge any action taken against that property, were deficient.
His argument is
unavailing. Regardless of how appellant characterizes the December 22,
1998, letter, that
letter did inform him of the problems with the property and the
administrative procedures
he could -- but did not -- follow to challenge any Borough decisions
regarding the
property. The December 22nd letter and those that followed met the
requirements of
procedural due process approved by this Circuit. DeBlasio v. Zoning Bd.
of Adjustment,
53 F.3d 592, 597 (3d Cir. 1995); cf. Bello v. Walker, 840 F.2d 1124 (3d
Cir. 1988).
Moreover, appellant's claim that he need not have followed the procedures
outlined in
those letters because the Appeals Board was improperly empaneled is not
supported by
the authority he himself cites. See Alvin v. Suzuki, 227 F.3d 107, 116
(3d Cir. 2000)
(where an administrative process provides appropriate due process, "the
plaintiff cannot
skip that process and use the federal courts as a means to get back what
he wants").
     Appellant's third issue on appeal concerns his Fourth Amendment
claim. He
suggests that factual disputes over the reasonableness of the Borough's
action in
demolishing his property warrant proceeding to trial. Appellant is
incorrect.
"Reasonableness" in this context entails weighing a number of factors,
Soldal v. Cook
County, 506 U.S. 56, 62 (1992), including the danger posed by a damaged
building to
public safety. Where a building is condemned for the danger it poses,
proper notice is
given to the owner, and adequate recourse is given him to challenge any
action taken by
the local government, demolishing that building cannot be ruled
unreasonable as a matter
of law. Freeman v. City of Dallas, 242 F.3d 642, 652-55 (5th Cir. 2000)
("The ultimate
test of reasonableness is fulfilled in this case by the City's adherence
to its ordinances and
procedures as a prelude to ordering the landowners to abate their nuisance
structures.")
(footnote omitted); Samuels v. Meriwether, 94 F.3d 1163, 1168 (8th Cir.
1996)
(suggesting that "an abatement carried out in accordance with procedural
due process is
reasonable in the absence of any factors that outweigh governmental
interests").
     Appellant has not shown that the District Court erred by neglecting
material facts
in dispute, or by misapplying the relevant legal standards. The District
Court's grant of
summary judgment to defendants will, therefore, be affirmed.

TO THE CLERK OF THE COURT:
     Kindly file the foregoing Memorandum Opinion.

                                   /s/ Maryanne Trump Barry
                                   Circuit Judge